DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, line 13, the phrase “the classic way” is considered indefinite and should be explicitly written out for patentable weight.
Claim 5, Line 2 recites the phrase “preferably a locking device”, which is considered indefinite.  Correction required.
Claim 3, line 2 recites the term “possibly”, which is considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by anticipated by German publication (DE 101 18 620 A1), referred to as Schumacher below.
With respect to claim 1, Schumacher discloses a shopping cart comprising a frame 5, rear section 19, said rear section able to pivot downward to create an opening in the basket of the cart, and a tailgate 18 pivotally attached 20 to said rear section and able to pivot upwards to allow storage of the carts in a traditional nesting configuration, as shown in figure 9.
With respect to claim 2, said rear section can support a load when pivoted downward, as shown in figure 8.
With respect to claim 3, said rear section has various configurations for various functions, as shown in figures 7-9.
With respect to claims 5 and 6, said rear section includes safety devices or locks 11, 12 for securing to said rear section to said frame in an upward position, as shown in figure 7.
With respect to claim 7, said rear section includes roller elements 17, as shown in figure 8.
With respect to claim 10, said basket frame and rear section includes wire grid which are conventionally welded together.

    PNG
    media_image1.png
    892
    517
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    476
    420
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 101 18 620 A1  as applied to claim 1 above. 
With respect to claim 4, Schumacher does not disclose a child seat in the cart. The use of child seats in shopping carts, specifically the folding three panel seat, is conventional in the art of shopping carts and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a child seat into the shopping cart of Schumacher in order to allow a child to be seated within the cart.
	With respect to claim 11, Schumacher does not appear to disclose plastic as a material of the cart. The use of plastics in the art of shopping carts is considered conventional and often used in the handle, child seat, and or the basket walls, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plastic handle, seat, and/or basket walls into the cart of Schumacher in order to provide the lightweight, strong properties known to be achieved from plastics.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618